Citation Nr: 1721479	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with Alcohol Use Disorder prior to December 1, 2015 and in excess of 50 percent thereafter. 

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1999 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), and subsequent to the transfer of his claims file, a May 2010 rating decision of the Columbia, South Carolina, RO.  

In September 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise that the Veteran's currently diagnosed left shoulder disability is etiologically related to service.  

2. The evidence does not reflect that the Veteran's currently diagnosed left ankle disability had its onset during active duty service, manifested within one year of service, or is otherwise etiologically related to service. 

3. The evidence of record shows that the Veteran's PTSD has been productive of social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: intermittent suicidal and homicidal ideation, panic attacks and anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective relationships.


CONCLUSIONS OF LAW

1. The criteria are met to establish service connection for a left shoulder disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria are not met to establish service connection for a left ankle disability. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent, but not higher, for PTSD have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Left Shoulder and Left Ankle Disabilities

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b. Left Shoulder Disability

The Veteran contends that his left shoulder disability should be service-connected.  He states that he was in a car accident while in service in 1999 or 2000 and injured his left shoulder.  He maintains that since service his left shoulder has continued to be painful and that the pain is now constant, affecting his ability to do things like drive and lift things above his head. 

The Veteran's service medical records establish that he was deemed fit for military service.  

While in service, there is record of the Veteran being in a car accident in November 1999.  Following the accident, the Veteran complained of pain in his left knee, back, and left shoulder.  The Veteran stated that his left shoulder pain was constant.  The examiner found the Veteran had full range of motion of his shoulders.  He diagnosed the Veteran with muscle strain to the upper back and prescribed Motrin for pain.  See December 1999 STR. 

On the Report of Medical Assessment that the Veteran filled out for medical board adjudication following the accident, he noted that he had suffered injuries for which he did not seek medical care, including injury to his shoulder.  See September 2000 Report of Medical Assessment.  On the accompanying Report of Medical History, the physician noted that the Veteran had a mild left shoulder injury at the time of the car accident.  See September 2000 Report of Medical History.  However, upon physical examination, the doctor noted that the Veteran's upper extremities were normal.  See September 2000 Report of Medical Examination.  In a later Report, the Veteran again described a painful shoulder.  See November 2002 Report of Medical History. 

The Veteran was provided a separation physical in December 2002.  In June 2003, interval history changes since the Veteran's last physical exam were noted.  A left shoulder disability was not listed.  

Post-service, the Veteran stated that he continued to experience left shoulder pain.  In a visit to a VA facility, he reported pain in his chest which radiated to his left shoulder and was accompanied by hand numbness bilaterally.  See February 2010 VA Treatment Record.  Shoulder joint pain was added to his Problem List. See March 2010 VA Treatment Records.  In July 2010, the Veteran called in stating that pain medication was not working for his left shoulder pain.  See July 2010 VA Treatment Record. 

The Veteran was provided a VA examination in September 2010.  There he reported that the pain in his left shoulder started in 1999 or 2000.  He stated that at the time the onset of pain was instant.  The Veteran said that he has pain in his shoulder every day, all day long.  He stated that he has flare-ups of pain with activity at least once a week that last a full 24 hours.  The Veteran said that he uses pain medication but it does not provide any relief.  Functionally, the Veteran noted that he is unable to do overhead activity for more than 5 minutes or lift over 30 pounds.  The examiner performed a physical examination of the Veteran and diagnosed him with chronic left shoulder strain.  

The examiner opined that it was less likely than not related to the Veteran's service because, although the Veteran identified shoulder problems in service, he did not identify which shoulder, nor were there any other military records or outpatient records to should that he was seen for his left shoulder during or after service.  See September 2010 VA Examination.  

He was afforded another VA examination in December 2015.  The examiner reviewed the Veteran's VBMS folder and took a medical history.  The Veteran again reported that the onset was in 1999 or 2000 after a car accident.  He stated that he injured his left shoulder at that time but could not recall the diagnosis.  He said that he continued to have pain which continued after separation.  He said that he mentioned it to doctors since service but nothing had been done to treat it.  He reported that the pain is constant. Upon physical examination, the examiner found that the Veteran's range of motion was abnormal; specifically, he had difficulty abducting his arm.  Pain was exhibited upon abduction and external rotation. There was evidence of localized tenderness or pain on palpation in the anterior shoulder. There was positive evidence of a rotator cuff condition and shoulder instability, dislocation or labral pathology.   The Veteran was ultimately diagnosed with rotator cuff tendonitis.  

The examiner opined that the Veteran's left shoulder disability is not related to service.  She stated that the Veteran's complaints in-service shoulder pain following the 1999 accident did not specify which shoulder was injured and he had full range of motion in both shoulders.  She went on to state that no complaints documenting left shoulder pain following service were provided. See December 2015 VA Examination. 

Both the September 2010 and December 2015 VA Examinations based their conclusions on the fact that the Veteran did not specify which shoulder was causing pain in service and on the Veteran's purported lack of post-service complaint or treatment of a left shoulder disability.  Neither examiner acknowledged the STR listing left shoulder pain or took into consideration the Veteran's lay statements regarding injury to his left shoulder specifically in the 1999 car accident, nor did they address his contentions of continuous pain.  In addition, they based their opinions solely on the Veteran's seeming lack of post-service treatment, when shoulder pain is noted in his VA treatment records, including notations that pain medication was not alleviating his symptoms.  No additional rationale was provided regarding his left shoulder claim.   These opinions are assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").    

The Veteran essentially asserts that he experienced left shoulder pain during service and ever since service discharge.  Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's back disability.  

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced left shoulder pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  In fact, the Veteran has consistently reported that the left shoulder pain in service has continued over the years.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current left shoulder disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed left shoulder disability is related to his in-service injury (in-service car accident) has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his well-documented numerous complaints of left shoulder pain and treatment post-service, including notations regarding pain medication and physical therapy, (3) his in-service left shoulder complaints, including on various Reports of Medical History, and (4) his competent and credible history of relevant symptoms during and ever since service discharge, shown through his consistent reporting of left shoulder pain at VA examinations.  The evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Thus, the Board finds that the evidence in favor and against the claim is in relative equipoise.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a left shoulder condition has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

c. Left Ankle Disability

The Veteran maintains that his left ankle disability should be service-connected.  He states that since service his ankle condition has remained stiff, painful, and limits his daily activities.  

The Veteran's service medical records establish that he was deemed fit for military service.  

While in service in August 1999, the Veteran was treated for left ankle sprain after landing in a ditch and hyperextending his ankle.  The examiner noted that the Veteran had a prior history of problems with his left ankle.  The Veteran described it as a dull pain that was brought on by weight-bearing.  He said that it did not radiate.  No edema or erythema was discovered in the exam; nor were any fractures seen on X-ray.  He was diagnosed with a first degree sprain of the deltoid ligament and assigned light duty for three days.  He was also prescribed pain medication.  See August 1999 STR.  There was no follow-up for this injury.  

In December 1999, the Veteran was involved in car accident.  On the Report of Medical Assessment that the Veteran filled out for medical board adjudication following the accident, he noted that he had suffered injuries for which he did not seek medical care, including injury to his ankle.  See September 2000 Report of Medical Assessment.  However on the accompanying examination, the physician did not make any notation regarding the Veteran's left ankle. On a later Report of Medical History, the Veteran marked impaired use of arms, legs, hands, or feet, and swollen or painful joints.  In the notes section, he elaborated on problems with knees but did not mention any problems with his left ankle.  See November 2002 Report of Medical History.  

The Veteran was provided a separation physical in December 2002.  In June 2003, interval history changes since the Veteran's last physical exam were noted.  A left ankle disability was not listed.  

There are no VA or private treatment records showing complaint, treatment, or diagnosis of a left ankle disability since service. 

The Veteran was provided a VA examination in conjunction with his claim in September 2010.  At that examination, he reported that his left ankle pain started in 1999 when he jumped over a ditch in training.  He stated that he had been on crutches in the past but was not using a brace, cane, or crutch for his left ankle at the time of the exam.  He said that he experienced in the pain in the left ankle every day, all day long.  He denied any flare-ups or incapacitating episodes.  He described the pain as stiffness.  He stated that his functioning is limited in that he cannot walk over 300 to 400 feet.  He reported being unable to stand for more than 30 minutes or to go up more than one flight of stairs.  He also stated that he avoided squatting and kneeling.  

Following a physical examination and X-ray testing, the examiner diagnosed the Veteran with chronic left ankle strain.  She opined that the Veteran's left ankle strain was unrelated to his in-service injury.  She stated that the in-service incident appeared to be acute and episodic as he was only seen one time for the injury without in-service or outpatient follow-up after military service.  She also noted that the Veteran was a welder, an occupation which required long hours of standing which could be aggravating his ankle.  The examiner also noted that one would expect more extensive left ankle X-rays if the injury from 1999 was still causing pain.  See September 2010 VA Examination. 

Another VA examination was provided in December 2015.  He once again reported that the onset of his left ankle pain was the 1999 injury when he landed in a ditch and inverted his left ankle.  He stated that he continued to experience constant pain.  He reported that climbing ladders and stairs was difficult due to ankle pain.  

Range of motion testing for the Veteran's left ankle was normal.  Pain was noted with plantar flexion.  The examiner noted evidence of localized tenderness or pain on palpation in the Veteran's anterior ankle.  She also noted that the Veteran's BMI was a pertinent physical finding related to his left ankle disability.  She found that the Veteran's BMI was 37, putting him the obese range.  She stated that he had gained 60 pounds since service.  X-ray testing did not show degenerative or traumatic arthritis or any other significant results.  When discussing the functional impact of any left ankle disability, the examiner described a treadmill test which the Vet underwent for evaluation of chest pain the year before and found that he did 10 METS on the Bruce protocol, which is the equivalent of running 3.4 miles per hour on a 14 percent grade.  She stated that this result was not consistent with someone who had difficulty climbing stairs. 

The examiner opined that the Veteran's left ankle condition was not related to service.  She reasoned that the Veteran's August 1999 injury was diagnosed as a deltoid sprain.  A deltoid sprain involves the lateral aspect of the ankle.  His current complaints involve the anterior aspect of his ankle.  The only complaint and exam abnormality of the lower extremities at separation involved the Veteran's knees.  No other records of left ankle pain following service were provided.  She also noted that the Veteran had gained 60 pounds since entering service and that weight gain alone can cause ankle pain.  Additionally, his performance on the treadmill test was at odds with his reports of difficulty negotiating stairs.  See December 2015 VA Examination.  

The medical evidence demonstrates that the Veteran has a current left ankle disability, a left ankle strain.  See VA Examinations.  

With regard to the element of an in-service incurrence, the Veteran presented to the clinic in August 1999 with complaints of left ankle pain after jumping and landing in a ditch.  At that time he was diagnosed with first degree sprain of the deltoid ligament.  There was no reference to left ankle pathology on the Veteran's separation examination.

The Board affords great probative weight to the Veteran's STRs, particularly the separation medical history and examination reports. They are probative both as to the Veteran's subjective reports and their resulting objective findings, and were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S:AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Left ankle complaints are not shown again in the record until the service-connection claim itself.  While the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis. See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim). 

Moreover, the record lacks competent and probative evidence of a nexus between the current ankle disabilities and service. After examining the Veteran and reviewing his claims file, in September 2010 a VA medical examiner determined that the Veteran's claimed left ankle disability was less likely as not incurred in or caused by service or any event therein. The examiner acknowledged the in-service left ankle injury, but highlighted the fact that this was the only episode of left ankle injury in service and that injury did not result in any follow-up treatment.  The examiner also noted that the Veteran engaged in work that required prolonged standing which could have aggravated his left ankle.  Later, in December 2015, another VA examiner determined the same thing after a similar review.  She noted that the Veteran's injury in service involved a different region of the left ankle than that which the Veteran is currently complaining about.  She noted the lack of further treatment in the Veteran's STRs or after service.  The examiner also noted that the Veteran's weight gain could cause ankle pain.  Further, she indicated that the treadmill testing done on the Veteran was not demonstrative of a problem with using stairs or ladders.  

The Board assigns the VA examinations great probative weight.  In arriving at the opinion that the left ankle disability is less likely related to service, the examiner examined the Veteran, had the benefit of reviewing the entire claims file, to include the STRs and the lay statements provided, and presented a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

A layperson, such as the Veteran, is competent to report observable symptoms, experiencing pain in his ankle. However, the question of whether his current ankle disability is related to his service is a complex medical question, not capable of lay observation. See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins). Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning an ankle disability, he is not competent to comment on the etiology of his current ankle disability. The medical evidence outweighs the lay reports regarding etiology.
 
Although the Board is sympathetic to the Veteran's claim, VA (including the Board) is bound by the applicable law and regulations as written. 38 U.S.C.A.§ 7104 (c) (West 2014). The Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

For the reasons and bases discussed above, the competent and probative evidence indicates that his current left ankle disability, diagnosed years after service separation, is less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.

II. Increased Rating for PTSD

a. Pertinent Laws and Regulations

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2016).

A 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.
A 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126 (a) (2016).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to DSM-V. See 38 C.F.R. § 4.125 (a).

b. PTSD Evaluation 

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 30 percent prior to December 1, 2015 and in excess of 50 percent thereafter.  

The Veteran served in the U.S. Marine Corps in Operation Iraqi Freedom.  His military operational specialty (MOS) was that of a Machine Gunner.  His combat service and exposure to stressful events was conceded based on receipt of the Combat Action Ribbon. See Military Personnel Records. 

The Veteran was referred to VA Mental Health Treatment by his primary care provider in 2008.  At his initial consultation, he reported that immediately following service he had difficulty sleeping but at the time of the evaluation desired to sleep all of the time.  He stated that at some times he was easily angered and irritated and used alcohol and marijuana at times to cope. At that evaluation, the Veteran's Global Assessment of Functioning (GAF) score was a 55, indicating moderate symptoms (e.g. flat circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational or social functioning.  The Veteran attended three sessions at the facility but stopped due to his work schedule.  See VA Mental Health Treatment Records.   

The Veteran was provided a VA examination in February 2009 in conjunction with his service connection claim.  At that examination, the Veteran reported that since service he attended school part time and worked full-time as a welder.  He stated that his academic functioning had improved since service.  He reported minor problems with irritability at work, but said that this had not caused any significant problems or disciplinarian actions.  The Veteran described his marriage as supportive and loving and had a small child.  He stated that he was close with parents and siblings.  Due to a past of heavy drinking, he limited his socializing to time with his family but did not identify any impact on his social functioning that was attributable to PTSD. He stated that he had a history of assaultive behavior prior to service and that he saw a significant increase of this behavior immediately after service in Iraq.  However, he noted increasing improvement with his temper and impulsivity.  No suicidal or homicidal ideations were present.  

The examiner found that the Veteran persistently re-experienced traumatic events from service in recurrent recollections and dreams.  He avoided thoughts, feelings, or conversations associated with these events.  He also avoided activities, places, or people that would arouse these recollections.  The examiner noted that the Veteran had difficulty falling or staying asleep, experienced irritability or outbursts of anger, was hyper-vigilant, and had an exaggerated startle reaction.  

Psychometric testing was performed.  The Veteran's pattern of responses was consistent with mild PTSD.  He was deemed capable to handle his benefits payments.  His GAF score at this examination was 65.  

The examiner concluded that the Veteran did report PTSD symptoms associated with military experiences (re-experiencing, avoidance, and hyperarousal); however, the Veteran did not describe significant impairment in function due to these symptoms.  He noted that the problems with the Veteran's mood pre-dated service and it was not clear to what extent these difficulties were a result of service, especially considering that the Veteran reported that his current functioning was significantly improved from pre-military functioning.  He also found that the Veteran's active alcohol and marijuana abuse which pre-dated service complicated conceptualization and masked symptoms.  See February 2009 VA Examination. This examination formed the basis for the initial 30 percent disability evaluation.  

The Veteran went to VA in January 2010 reporting a severe anxiety attack.  He endorsed increasing symptoms of poor sleep, night terrors, panic attacks, irritability, depression, fatigue, and need to avoid large crowds and other places that reminded him of in-service events.  He reported that "when things get bad" he starts to think there is no other option but death, but denied ever having a plan or a prior attempt.  He noted that at times he thought about beating people up but had not been in a physical altercation in some time.  See January 2010 VA Treatment Record. 

He went in for a follow up in February 2010.  He discussed that he had been experiencing symptoms since 2003 including poor sleep, apathy, anhedonia, recurrent night terrors, quick startle response, panic attacks, irritability, depression, and anxiety, fatigue, lack of motivation, and a history of self-medication through alcohol consumption.  See February 2010 VA Treatment Record. 

In March 2010, the Veteran was provided another VA examination for PTSD.  He stated that his symptoms have gotten worse.  He reported that he was continuing to experience outbursts of anger and irritability.  He said that his temper caused his family to walk on eggshells around him.  He endorsed hypervigilance and feeling like he was constantly on guard, checking his home and locking doors and windows often.  He described sitting with his back to the wall so that he was aware of what was happening in the room.  He also stated that he avoids activities and places that remind him of traumatic events from Iraq.  The Veteran reported a number of stressors that occurred in January of 2010, including a move, his wife's pregnancy, unemployment, financial problems, marital difficulties, and physical problems with his knees and back.  

The examiner found that the Veteran's affect was serious; his mood was reported to be angry, irritable, and nervous.  He was fidgeting throughout the session.  The Veteran denied hallucinations or delusions, but stated that he has had suicidal thoughts.  He also reported some homicidal ideation and aggressive thoughts when angry.  The Veteran relayed that he had some short term memory problems and would sometimes forget to do things like pay bills. 

Based on the evaluation, the examiner found that the Veteran was experiencing increased anxiety and depressive symptoms.  He found that these symptoms had been present since his return from Iraq; however, that these symptoms had worsened over the last year due to numerous stressors.  He determined that, while the Veteran's occupational functioning was not affected by his PTSD, his PTSD was moderately affecting his relationships.  This was evidenced by conflicts with his wife and family and aggressive behavior to strangers.  The examiner recommended the Veteran's wife be made his power-of-attorney due to his poor memory and impulsive spending habits.  The Veteran's GAF score at this examination was 59.  See March 2010 VA Examination.  

The Veteran continued to report for mental health treatment at VA facilities, including treatment for PTSD, alcohol abuse, and cannabis abuse.  His anger, irritability, and drinking precipitated a physical altercation.  See May 2010 VA Treatment Record.  He continued to endorse many of the same symptoms reported at previous examinations.  

Another VA Examination was provided in December 2015.  The Veteran again reported intrusive symptoms including vivid memories and recollections and dreams of traumatic events from service that evoked emotional and physical symptoms, including panic.  He also discussed avoidance symptoms, stating that he avoids discussing his service or situations that might remind him of it. He was uncomfortable in crowds and public places. He reported a prevailing mood of irritability and loss of interest in things he used to enjoy.  The Veteran disclosed that he experiences hypervigilance and the compelling need to maintain situational awareness.  His memory and concentration were mildly impaired.  He discussed sleep disturbance with insomnia.  At the time of the examination he denied suicidal or homicidal ideation or auditory and visual hallucinations.   

The examiner diagnosed the Veteran with Alcohol Use Disorder as secondary to his service-connected PTSD.  She found that his excess alcohol consumption started with service and resulted in impaired control and social impairment which manifested in the inability to fulfill major responsibilities at work, home, and school.  She determined that the Veteran's pattern of excessive alcohol consumption began in service and continued as a means of "forgetting" PTSD stressors and cues and to facilitate sleep.  See December 2015 VA Examination.  This examination was the basis for the Veteran's 50 percent disability evaluation.    

The Board notes that the basis of the initial award of 30 percent is the February 2009 VA examination; however, in review of the symptoms noted in that examination and the evidence of record after that time, particularly the March 2010 and December 2015 VA examinations, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran was reporting excessive alcohol consumption, anger, irritability, recurrent and intrusive recollections and dreams of combat experiences, insomnia, and symptoms of increased arousal.  Therefore, the Board finds that the Veteran's disability rating for the entire appeal period should be uniform.  

The Board further finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The Board notes that the Veteran suffers significant impairment to his social functioning because of his symptoms, such as intermittent suicidal and homicidal ideation, excessive drinking, panic attacks and anxiety, irritability, temper, outbursts, intrusive thoughts and recollections, memory loss, and hypervigilance.  Although VA examiners prior to the December 2015 examination did not specifically address the Veteran's alcohol consumption as a secondary diagnosis to his PTSD, the symptomatology has been consistent, resulting in excessive anger and impairment of judgment.  While the aforementioned symptoms are not exhaustive of the symptoms cited in the appropriate diagnostic code for a 70 percent rating, such is not necessary to establish that level of disability. See Mauerhan, supra.  As such, the Board finds that the symptoms and their effects outlined in the VA examination reports are sufficient to demonstrate that the Veteran's PTSD does rise to the level of severity in which a 70 percent rating is warranted.  

A 100 percent rating is not warranted, however, as the Veteran's condition does not manifest in total occupational and social impairment.  The Veteran is married and maintains positive relationships with his family.  There is no evidence of a gross inability to interact with the public.  He is still able to maintain an independent lifestyle and has shown that he is cognizant of the effects of his disability.  Therefore, the Board finds that the Veteran's disability picture does not more nearly approximate total occupational and social impairment.  

The Board has considered the Veteran's claim and assigned the appropriate rating for his PTSD based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for a left ankle disability is denied. 

Entitlement to an increased rating of 70 percent, but no higher, for the entirety of the appeal period, is granted. 


REMAND

It appears that his PTSD, in conjunction with his other service-connected disabilities, may preclude employment.  Thus, it has been raised by the record.  However, this issue has not as yet been developed.  It should be on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's grant of service connection for a shoulder condition and assign a rating and effective date; also implement the Veteran's now increased PTSD rating.  

2.  Ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

3.  Adjudicate the request for TDIU.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


